United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     August 11, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 02-51101



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus


DENVER MONTGOMERY JACKSON,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                           (W-01-CR-111-2)
                        --------------------

Before WIENER, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Denver Montgomery Jackson appeals his

conviction on charges of conspiracy to manufacture methamphetamine,

conspiracy to distribute methamphetamine, and possession of a

firearm in furtherance of the drug trafficking offense. On appeal,

Jackson argues that the district court improperly denied his motion

to   suppress,    wrongly   admitted   opinion   testimony    of     a   law

enforcement official, improvidently denied his motion for judgment



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of acquittal on the firearms charge, and wrongfully admitted the

testimony of several co-conspirators.

     We have carefully reviewed the record on appeal and considered

the factual and legal arguments advanced by counsel in their

appellate briefs and in their argument before this panel.                As a

result, we are convinced that the district court committed no

reversible error in denying Jackson’s suppression motion, and that

the conduct of Jackson’s jury trial was free of error with the

possible    exception    of   the   admission   of    the    testimony     of

investigator   Harlan,    which,    if   erroneous,    was    nevertheless

harmless.   Jackson’s conviction and sentence are, in all respects,

AFFIRMED.